Citation Nr: 0307939	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus. 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to April 
1960, and service in the United States Army Reserve from 1965 
to 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Hartford, Connecticut, Regional Office (RO), 
which denied an August 1998 claim of entitlement to service 
connection for bilateral hearing loss.  The veteran timely 
perfected an appeal.

When first before the Board in August 2000, the case was 
remanded to obtain outstanding private medical records.  On 
return to the Board in October 2002, the Board ordered 
further development to obtain a VA examination and opinion 
regarding the veteran's hearing loss, and its causal relation 
to military service noise exposure.  That development has 
been completed, and the case is now ready for adjudication.


FINDINGS OF FACT

1.	Attempts to obtain all relevant evidence necessary for 
disposition of the veteran's appeal have been made by the 
RO.

2.	Bilateral hearing loss and tinnitus were first shown many 
years after service

3.	There is no competent medical evidence attributing the 
current hearing loss and tinnitus to disease or injury or 
event in service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were neither incurred nor 
aggravated in service, and may not be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on induction examination in 
January 1956, the veteran's hearing was noted as normal.  His 
military occupational specialty was a naval aviator.  On 
separation examination in March 1960, the veteran's hearing 
was noted as normal.

Records for the veteran's period of service in the reserve 
from 1965 to 1969 reflect that the veteran's hearing was 
noted as normal, and he was physically qualified for flying 
during service in the reserve.  A November 1968 Special Duty 
Medical Abstract report shows that the veteran's hearing was 
noted as normal, and he was assessed as adapted for duty 
involving the actual control of aircraft.  November 1968 
audiometer values revealed pure tone thresholds at 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000 hertz, 
of 0, 0, 0, 5, 5, and 0 decibels in the right ear, and in the 
left, 0,0,5,0,5, and 0 decibels.

In 1998 the veteran filed a claim for service connection for 
bilateral hearing loss.  He submitted Audiologic assessment 
charts from a private physician Dr. Bernstein, dated in 
October 1997.  Progress notes from Dr. Bernstein dated in 
October 1997, with transcription dated in December 1997, show 
that the veteran reported a history of hearing loss for 7 
years, and tinnitus for over 10 years.  Audiogram showed mild 
to moderate sensorineural hearing loss, asymmetrical in the 
right ear in mid frequency but catching up symmetrically in 
the higher frequencies.  The physician noted an impression of 
mild to moderate sensorineural hearing loss (SNHL), 
bilaterally, and tinnitus.  

In his VA Form 21-4142, dated in October 1998, the veteran 
asserted that his hearing loss was attributable to years of 
noise exposure during active duty and reserve duty as a naval 
aviator with 2,000 hours of flight time.

The veteran underwent VA examination in October 1998.  He 
reported noise exposure in service working with aircraft, and 
complained of constant bilateral tinnitus since 1985.  
Tinnitus was noted as matched to 3KHz in the right ear at 78 
decibels, and 4 KHz in the left ear at 74 decibels.

Physical examination revealed pure tone thresholds at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz, of 5, 
30, 35, 65, and 60 decibels in the right ear, and in the 
left, 5, 25, 30, 55, and 55 decibels.  Speech discrimination 
scores were CNC 94 percent on the right and left.  Diagnosis 
was SNHL with constant tinnitus, bilaterally.

By rating decision of February 1999, the RO denied the claim 
as not well grounded.

A copy of the veteran's Aviators Flight Log Book documents 
flight crew times from September 1958 through March 1969.  
The log also shows that the model aircrafts flown included 
model SP2E.  The veteran also submitted a letter received at 
the RO in March 1999, in which he asserted that he flew the 
SP-2E for the United States Navy.  He asserted that his 
flight log showed over 1600 flight hours in service, during 
which there was no sound suppression.  He also enclosed an 
article on General Paul Tibbets who is pictured standing in 
front of a B-29 which is noted as having contributed to the 
General's hearing loss.  The veteran asserted that the B-29 
engine was identical to the ones on the aircraft he flew 
during active service and in the reserve.  He related that he 
had sought no treatment for hearing loss since service, but 
that his hearing loss was first identified in the late 
1980's, and attributed to his years as a naval aviator since 
that was his only exposure to noise.  He further stated that 
in 1997, Dr. Bernstein found that deterioration of his 
hearing warranted hearing aids.  The veteran reiterated that 
his in-service and reserve duty airplane noise exposure 
caused his hearing loss.

In his VA Form 9 substantive appeal of May 1999, the veteran 
attached a statement that reiterated his arguments that his 
hearing loss is causally related to military service noise 
exposure.

In a May 1999 supplemental statement of the case, the RO 
denied the claim on the basis that there was a lack of a 
medical link to military service; and that a 1968 audiogram 
performed towards the end of reserve service, showed normal 
hearing and found him physically fit to fly.  

On appeal to the Board in August 2000, the case was remanded 
to obtain private medical records from the audiologist that 
the veteran indicated first identified his hearing loss in 
the 1980's, and linked it to military service.  The veteran 
was advised to submit releases and any additional medical 
records in this regard.  In a September 2001 VCAA letter, the 
RO specifically advised the veteran of VA's duty to assist 
and notify, and requested that he identify the physician from 
the 1980's, and submit any outstanding records in this 
regard.  This letter advised the veteran that to establish 
service connection for hearing loss and tinnitus he needed 
medical evidence of a relationship between his current 
disability and disease or injury or other event in service.  
He was told he could provide a medical opinion from his own 
doctor, or that VA could request such an opinion from a VA 
doctor.

When the case was returned to the Board in October 2002, the 
Board ordered further development to include a VA examination 
and opinion, to determine the etiology of the veteran's 
current hearing loss and any medical link to military service 
noise exposure.  

By letter dated in January 2003, the RO advised the veteran 
of the necessity for a medical examination and of the 
consequences of failing to report for scheduled examinations.  
The veteran was specifically advised that failure to report 
for a scheduled examination would have adverse consequences 
on his claim.  The provision pertaining to failure to report 
for VA examination was set forth prominently and in full in 
the remand, and the veteran was explicitly informed that 
failure to attend a subsequent VA examination would result in 
adjudication of the claim based on the evidence of record.

Appointment Event Logs of record show appointments were made 
in January 2003, and again in early and late February 2003 
for VA examinations.  A Compensation and Pension Inquiry form 
dated in March 2003 shows that the requested examination was 
repeatedly cancelled by the veteran.  A Report of Contact 
shows that when contacted in March 2003 by the BVA Case 
Development Unit, the VA Medical Center indicated that the 
veteran had canceled his VA examinations three times due to 
the weather, the distance was too far, or he thought he did 
not need an examination.

Analysis

Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, the record shows 
that by rating decision, as well as in the statement of the 
case, supplemental statement of the case, and various 
correspondence, VA informed the veteran of the evidence 
needed to support his claim.  Specifically, in the Board's 
remand dated in August 2000, he was notified of the need to 
provide releases and to identify any additional sources of 
outstanding medical treatment records.  In a VCAA letter 
dated in September 2001, and other correspondence, the 
veteran was notified of the need to supply competent medical 
evidence to show that his hearing loss is causally related to 
service.  The RO also notified the veteran of efforts VA 
would make to secure outstanding medical records of 
treatment, and that VA would provide a medical examination or 
obtain a medical opinion if necessary for a decision on the 
claim.  By letter of January 2003, the veteran was also 
informed of the scheduling of a VA examination.  This letter 
specifically informed the veteran of 38 C.F.R. § 3.655, of 
the consequences of failing to report for a scheduled VA 
examination.  A Report of Contact dated in March 2003 details 
that the veteran was contacted by the VA Medical Center for 
scheduling of VA examinations.  The first was canceled 
because the veteran lived far away and wanted to know if it 
was necessary.  He was told he had to come in, and another 
examination was scheduled.  This he canceled due to snow, and 
another examination was scheduled.  The last examination was 
canceled with the remark "veteran withdrew claim."  This 
does not constitute a withdrawal because, with exceptions not 
applicable here, an appeal must be withdrawn in writing.  
38 C.F.R. § 20.204(b) (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the RO requested and obtained all 
outstanding private and VA treatment records, and the veteran 
has not referenced any outstanding evidence that might aid in 
his claim.  Additionally, pursuant to the Board's development 
instructions, the veteran was scheduled for a VA examination 
and opinion, which was repeatedly cancelled by the veteran.

Under the circumstances, the Board finds that the 
requirements of the remand and development instructions have 
been met, and the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claim, and that there is no prejudice to him by appellate 
consideration of the claim at this time without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

The Board observes that the duty to assist in the development 
and the adjudication of a claim is not a one-way street. 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993).  The veteran's failure to 
attend the scheduled compensation examination constitutes a 
failure to cooperate in the development and adjudication of 
his claims, after full notice, without good cause.  Thus his 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus, (an original compensation claim), 
must now be rated on the evidence of record as a matter of 
law. 38 C.F.R. § 3.655; See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.303 
(2002).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service. Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2002).  By some medical 
authorities, decibel thresholds of 0 to 20 represent normal 
hearing and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
Board recognizes that the veteran has a current hearing loss 
disability for VA compensation purposes.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "a claimant 
may establish direct service connection for a hearing 
disability initially manifest several years after separation 
from service on the basis of evidence showing that the 
current hearing loss is causally related to injury or disease 
suffered in service." Hensley, at 164.  That decision further 
held that ". . . the regulation, although prohibiting an 
award of service connection where audiometric test scores are 
within established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service." 
Id at 158.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran asserts, and the evidence shows noise exposure as 
a naval aviator between 1956 and 1969.  The evidence also 
shows that the current bilateral hearing loss disability and 
tinnitus were first documented in 1997, over twenty five 
years following the veteran's military service.

In order to assist the veteran in his claim, the Board 
ordered a VA examination and specifically requested that the 
examiner offer an opinion as to whether the veteran's current 
hearing disability is at least as likely as not, causally 
linked to noise exposure in military service.  However, the 
veteran failed to appear for the scheduled VA examination, 
thus the question of a causal relation between the current 
hearing disability and military service, remains unaddressed 
by any competent medical opinion.

The Board notes that the evidence of record, as it now 
stands, is devoid of competent medical evidence linking the 
current hearing loss disability to military noise exposure.  
Although the veteran asserts hearing loss was first 
identified in the 1980's, and has been causally linked and 
attributed to his military service, he has submitted no 
competent medical evidence in support of this assertion.  The 
veteran's lay statements have been considered, and while he 
is competent to observe and describe his symptoms, he has not 
been shown as qualified to express a medical opinion 
regarding the etiology of his hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Nor do the stories 
of someone else attributing their own hearing loss to 
aircraft noise provide the necessary medical linkage of the 
veteran's disabilities to service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002); see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

